Citation Nr: 0213153	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  98-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
back of the upper neck.

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
currently evaluated as 10 percent disabling, to include the 
issue of entitlement to restoration of a 30 percent 
disability rating.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a disability of the back of the upper neck 
will be the subjects of a later decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. J., M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to October 
1984 and from March 1987 to December 1991.  He served in the 
Southwest Asia Theatre of Operations from August 2, 1990, to 
February 23, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased disability rating for the appellant's service-
connected GERD with hiatal hernia and reduced the disability 
rating for that disorder from 30 to 10 percent disabling, 
effective from April 1, 1998.  This case also come before the 
Board on appeal from a July 1999 rating decision of the VARO 
that denied reopening of the appellant's claim of entitlement 
to service connection for a disability of the back of the 
upper neck because new and material evidence had not been 
submitted.  Finally, the case comes to the Board on appeal 
from an April 2000 decision by the VARO that denied reopening 
of the appellant's claim of entitlement to service connection 
for a neuropsychiatric disorder because new and material 
evidence had not been submitted.

The appellant appeared at a hearing held at the RO on May 19, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.  J. J., M.D. (Dr. J) appeared at a 
hearing held at the RO on July 11, 2000.  A transcript of 
that hearing has also been associated with the record on 
appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a disability of the 
back of the upper neck and entitlement to service connection 
for a neuropsychiatric disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing the notice and 
reviewing any response to the notice from the appellant or 
his representative, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  In a July 1998 rating decision, the appellant's claim of 
entitlement to service connection for a post-traumatic stress 
disorder was denied, and reopening of the appellant's claim 
of entitlement to service connection for a nervous condition 
was denied; the appellant did not perfect an appeal.

3.  Evidence associated with the record since the July 1998 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  In an April 1996 rating decision, the appellant's claim 
of entitlement to service connection for a disability of the 
upper back was denied; the appellant did not perfect an 
appeal.

5.  Evidence associated with the record since the April 1996 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a disability of the back of the upper neck.

6.  The appellant's GERD with hiatal hernia was rated as 30 
percent disabling continuously from June 11, 1993, to March 
31, 1998.

7.  A February 1994 VA alimentary appendages examination 
showed that the appellant's GERD with hiatal hernia was 
manifested by heartburn and epigastric burning pains.

8.  In a July 1994 rating decision, a 30 percent disability 
evaluation was assigned for the appellant's service-connected 
GERD with hiatal hernia, effective from June 11, 1993.

9.  A November 1997 rating decision proposed reducing the 30 
percent disability rating for the appellant's GERD with 
hiatal hernia to 10 percent; the appellant was properly 
advised of this proposed reduction in a November 12, 1997 
letter.

10.  A January 1998 rating decision reduced the disability 
rating for GERD with hiatal hernia to 10 percent, effective 
from April 1, 1998.

11.  At a VA esophagus and hiatal hernia examination in 
October 1997, the appellant's GERD with hiatal hernia was 
manifested by daily heartburns and reflux of acid material.

12.  VA examination in October 1997 did not show material 
improvement in the appellant's GERD with hiatal hernia.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder and denying reopening of the appellant's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  Evidence received since the July 1998 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The April 1996 rating decision denying the appellant's 
claim of entitlement to service connection for a disability 
of the upper back of the upper neck is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

4.  Evidence received since the April 1996 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a disability of the back of the upper 
neck is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

5.  Restoration of a disability rating for service-connected 
GERD with hiatal hernia to 30 percent from the date of 
reduction, April 1, 1998, is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7346 (2001).

6.  The criteria for an increased disability rating, above 30 
percent, for GERD with hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4,14, 4.114, Diagnostic Code 7346 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that in August 1987 the 
appellant was treated for blunt trauma to the neck as a 
result of a fall.  In May 1989, he complained of emotional 
and nervous problems when loading bombs, reported a history 
of shortness of breath, dizziness, increased pulse rate, 
trembling, sweating, tightness in the chest, and fear of 
dying when exposed to nuclear and conventional weapons and 
training films of the same.  The appellant's appearance was 
appropriate.  He was cooperative, alert, and fully oriented.  
His mood was euthymic.  He had full range of affect.  His 
judgment was unimpaired and his insight was good.  The 
examiner diagnosed simple phobia.  Permanent decertification 
from his current duties and cross training was recommended.  
In December 1991 the appellant was discharged from his second 
period of service for exceeding Air Force weight standards.

At a February 1994 alimentary appendages examination, the 
appellant reported that he had been diagnosed with hiatal 
hernia, which had been treated with Mylanta, an antacid, and 
H2 inhibitors including Zantac and Tagamet.  He continued to 
have epigastric burning pains and heartburns in spite of 
abiding by positioning tips to prevent reflux.  There was no 
history of upper gastrointestinal bleeding.  His abdomen was 
soft, depressible, and not tender.  There was no 
visceromegaly or palpable masses.  There was normal 
peristalsis and normal stools.  He had epigastric burning 
pains and heartburns.  Spicy foods and some vegetables caused 
heartburns.  The appellant had occasional but rare nausea and 
vomiting.  Pain was severe when present.  There was no 
anorexia or malaise.  His weight was the same as it had been 
the same one year earlier.  There was no weakness.  The 
examiner diagnosed hiatal hernia with reflux.  Barium swallow 
and upper gastrointestinal x-ray series revealed minimal 
gastroesophageal reflux but no evidence of hiatal hernia.

VA outpatient treatment records in February 1996 show poor 
improvement with Zantac of the appellant's symptoms of hiatal 
hernia with GERD.  In March 1996 no improvement was shown.  
In April 1996 improvement was noted to be poor.  The 
appellant underwent laparoscopic surgery to remove his gall 
bladder.

At an October 1997 VA esophagus and hiatal hernia 
examination, the appellant continued to complain of 
heartburns and acid reflux in spite of position and diet 
measures and treatment with Zantac and antacids.  There was 
no history of dysphagia, hematemesis, or melena, but he did 
have daily heartburns.  He had daily reflux of acid material 
but no accurate food regurgitation.  There was no nausea or 
vomiting but he continued to use Zantac or Tagamet plus 
antacids such as Mylanta and Maalox.  He was well developed 
and well nourished.  His weight was stable.  The examiner 
diagnosed GERD with hiatal hernia.  Barium swallow and upper 
gastrointestinal x-ray series revealed a small sliding type 
of hiatal hernia.

In a May 1998 statement J. R., M.D., (Dr. R.) stated that the 
appellant continued to suffer from hiatal hernia with 
gastroesophageal reflux, which was rather symptomatic and 
very painful.

At a May 19, 1998 hearing, the appellant testified that, 
since his surgery in April 1996, his symptoms of reflux had 
become more frequent and that he had had vomiting of stomach 
acids at night.  Multiple medications provided only temporary 
relief of his symptoms.

At a July 11, 2000 hearing, J. J., M.D., (Dr. J) testified 
that the appellant's diagnosis in service with a simple 
phobia was incorrect.  He stated that the appellant exhibited 
symptoms of depression, including excessive overeating, then 
and that his depression had continued.  The appellant's 
current diagnosis, based on Dr. J's examination of him in 
February 2000, was severe, recurrent chronic major 
depression.  Dr. J. also testified that the appellant had 
herniated nucleus pulposus of the cervical spine as result of 
a fall in service in 1987.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA does 
not require automatic remand of a claim that was previously 
adjudicated by the Board or the RO and had become final.  
This is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured . . . 
."  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims.  These amendments are 
embodied in the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) and apply only to a claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
may issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a Supplemental 
Statements of the Case (SSOCs) dated in August 1998, March 
2001, and June 2001, the RO informed the appellant of the 
type of evidence needed to substantiate his claims, 
specifically the evidence required for higher disability 
ratings for gastrointestinal disorders and the evidence 
necessary to reopen his claims of entitlement to service 
connection for a disability of the back of the neck and an 
acquired psychiatric disorder.  Further, the RO sent the 
appellant a letter dated in July 2001 that requested 
additional evidence.  This letter notified the veteran of the 
type of evidence necessary to substantiate the claims.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOCs and July 2001 
letter informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
VA and private medical records have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  As for VA's duty to obtain any medical 
examinations of the appellant's knees, that was fulfilled by 
providing VA examinations to the appellant in February 1994 
and October 1997.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Service connection claims

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In a July 1998 rating decision, the VARO denied the 
appellant's claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD) and reopening of the 
appellant's claim of entitlement to service connection for a 
nervous condition.  In a July 24, 1998 letter, the RO 
informed the appellant that his claims had been denied.  The 
appellant did not appeal the July 1998 decision.  Decisions 
by the RO are final unless appealed to the Board.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

In an April 1996 rating decision, the VARO denied the 
appellant's claim of entitlement to service connection for a 
disability of the upper back.  In an April 17, 1996 letter, 
the RO informed the appellant that his claim had been denied.  
The appellant did not appeal the April 1996 decision.  
Decisions by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).  The appellant now seeks to reopen 
his claims of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a disability of the back of the upper neck.  
The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of these claims.  Accordingly, with regard to 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder, the Board must look to 
the evidence added to the record since the July 1998 final 
decision.  The evidence received after July 1998 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  With regard to the appellant's 
claim of entitlement to service connection for a disability 
of the back of the upper neck, the Board must look to the 
evidence added to the record since the April 1996 final 
decision.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  


a.  Psychiatric disorder

The Board has reviewed all of the additional evidence 
received herein since the July 1998 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
an acquired psychiatric disorder, and, therefore, the claim 
is reopened.  At the July 2000 hearing, Dr. J. testified that 
the appellant had a current diagnosis of depression and that 
this disability began during the appellant's military service 
and had continued since then.

Dr. J.'s testimony in July 2000 is clearly "new" evidence, 
because it was not before the RO at the time of its July 1998 
decision.  The Board also finds it to be material because it 
relates to a specific element of the appellant's claim that 
was essential to the July 1998 decision.  The appellant's 
claim of entitlement to service connection was denied in 
August 1968 because there was no evidence that his current 
psychiatric disorders were incurred in service.  The new 
evidence relates the appellant's current disorder to the 
symptoms he demonstrated in service.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder and, as noted 
in the introduction, will undertake additional development on 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).


b.  Disability of the back of the upper neck

The Board has reviewed all of the additional evidence 
received herein since the April 1996 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a disability of the back of the upper neck, and, therefore, 
the claim is reopened.  Dr. J. testified at the July 2000 
hearing that the appellant's current cervical spine 
disability was caused by the fall that he suffered in 1987 in 
service.  This testimony is clearly "new" evidence, because 
it was not before the RO at the time of the April 1996 rating 
decision.  The Board also finds it to be material because it 
relates to specific elements of the appellant's claim that 
were essential to the April 1996 decision.  The appellant's 
claim of entitlement to service connection was denied in 
April 1996 because there was no evidence that he had a 
current cervical spine disorder and there was no medical 
evidence relating any current disorder to the appellant's 
military service.  The new evidence shows that the appellant 
has a current cervical spine disorder.  Further, Dr. J. 
relates the current disability to the appellant's military 
service.  The new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a disability of the back of the upper neck has 
been submitted.  Thus, the Board reopens the claim for 
service connection for a disability of the back of the upper 
neck and, as noted in the introduction, will undertake 
additional development on the issue of entitlement to service 
connection for an acquired psychiatric disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


2.  GERD with hiatal hernia

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2001).

In considering this restoration issue, the Board's decision 
is based on the application of the specific regulatory 
authority cited above and precedent decisions of the United 
States Court of Appeals for Veterans Claims (Court) to the 
facts in this case.  The preliminary issue is whether a 
preponderance of the evidence establishes that the RO was 
justified in reducing the appellant's 30 percent rating for 
his GERD with hiatal hernia to 10 percent effective from 
April 1, 1998.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

In reducing the appellant's rating herein, the RO complied 
with 38 C.F.R. § 3.105(e), as to giving him an opportunity to 
submit additional evidence, and as to the effective date for 
reduction.  Having decided that the process required to 
reduce the appellant's disability rating for his service-
connected GERD with hiatal hernia was correctly followed, the 
next question is whether the evidence and other legal 
authority supported the reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2001) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2001) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2001) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.  
Because the prior 30 percent rating for the appellant's low 
back disability was in effect only from June 11, 1993, to 
March 31, 1998, the various provisions of 38 C.F.R. § 3.344 
(a), (b), pertaining to stabilization of disability ratings, 
do not apply in this case.

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does not 
demonstrate improvement of the appellant's service-connected 
GERD with hiatal hernia to warrant a reduction in evaluation.

The appellant's GERD has been rated 10 percent disabling 
under Diagnostic Code 7346 for hiatal hernia.  That 
diagnostic code provides a 60 percent disability rating for 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  A 30 
percent disability rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent disability rating is assigned where two or more of 
the symptoms required for a 30 percent rating are present but 
of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2001).

The February 1994 VA alimentary appendages examination, upon 
which the appellant's 30 percent disability rating was based, 
showed that the appellant's GERD with hiatal hernia was 
manifested by heartburn and epigastric burning pains.  At the 
October 1997 VA esophagus and hiatal hernia examination, the 
appellant's GERD with hiatal hernia was manifested by daily 
heartburns and reflux of acid materials.  Based on the 
examiner's description, the appellant's complaints in October 
1997 were essentially the same as the symptoms that were 
noted in February 1994.  Therefore, the Board finds that 
material improvement in the appellant's GERD with hiatal 
hernia has not been demonstrated and that a preponderance of 
evidence does not support the reduction of the disability 
rating for the appellant's GERD with hiatal hernia from 30 
percent to 10 percent.

Having resolved the question of the correctness of the 
reduction of the appellant's disability rating, the Board 
turns to the appellant's claim for an increased disability 
rating for his GERD with hiatal hernia.  As noted the 
appellant's symptoms of GERD with hiatal hernia are daily 
heartburn and reflux of acid materials.  Other than pain, 
which is a factor in the symptoms for a 30 percent disability 
rating, the appellant has shown none of the symptoms-
vomiting, material weight loss, hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health-required for a 60 percent 
disability rating under Diagnostic Code 7346.  As such the 
preponderance of the evidence is against an increased rating 
for the appellant's service-connected GERD with hiatal 
hernia.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
an acquired psychiatric disorder is reopened, and, to this 
extent, the appeal is granted.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
disability of the back of the upper neck is reopened, and, to 
this extent, the appeal is granted.

Restoration to a 30 percent disability rating from the date 
of reduction, April 1, 1998, for service-connected GERD with 
hiatal hernia is granted.

Entitlement to an increased evaluation for GERD with hiatal 
hernia, above 30 percent, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


